Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       31-MAR-2021
                                                       10:06 AM
                                                       Dkt. 122 ORD



                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


             IN THE MATTER OF INDIVIDUALS IN CUSTODY
                     OF THE STATE OF HAWAIʻI


                       ORIGINAL PROCEEDING

            ORDER GRANTING RESPONDENT STEVEN S. ALM’S
MOTION TO AMEND THE AUGUST 27, 2020 ORDER RE: PETTY MISDEMEANOR,
                MISDEMEANOR, AND FELONY DEFENDANTS
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
                   with Wilson, J., dissenting)

          Upon consideration of respondent Steven S. Alm’s

“Motion to Amend the August 27, 2020 Order Re: Petty

Misdemeanor, Misdemeanor, and Felony Defendants” (“Motion to

Amend”), filed on March 17, 2021, the responses to the Motion to

Amend by petitioner Office of the Public Defender and

respondents Department of Public Safety and Hawaiʻi Paroling

Authority, filed on March 22, 2021 and March 24, 2021,

respectively, and the record,
           IT IS HEREBY ORDERED that the Motion to Amend is

granted:

           1.   Paragraph 2.a. of the August 27, 2020 “Order Re:

Petty Misdemeanor, Misdemeanor, and Felony Defendants” (“August

27, 2020 Order”) is amended to include all offenses in HRS

chapter 707, which includes all sexual offenses set forth in HRS

chapter 707, part V.    Paragraph 2.a. shall now read as follows:

     2.    For purposes of this order, the following are

“excluded offenses”:

           a.   all offenses in HRS chapter 707;

           The provisions of the August 27, 2020 Order remain in

effect in all other respects.

           2.   For any individual charged with an “excluded

offense” as defined under the August 27, 2020 Order, and as

amended herein, the trial judges retain discretion to set bail

and conditions of release.

           DATED:   Honolulu, Hawaiʻi, March 31, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Lisa M. Ginoza




                                  2